Exhibit 10.1

 

LOGO [g439615g55i78.jpg]



--------------------------------------------------------------------------------

CEO MESSAGE

Code of Ethics Key to Success

Dear Employee-owner,

Alion Science and Technology Corporation (“Alion” or the “Company”) has
published this 2012 Code of ethics, Conduct, and Responsibility (the “Code”) to
incorporate new laws and regulations and to make other general administrative
amendments. The Code was prepared at the request of the Corporate Governance and
Compliance Committee (the “Committee”) of the Board of Directors and approved by
the entire Board.

Alion is committed to the personal success and professional growth of its
people, the success of its projects, and the long-term success of the Company.

At the root of Alion’s commitment to success are the fundamental principles that
legal requirements must be satisfied, financial statements must be complete and
accurate, and customers and other stakeholders must be treated fairly.

The Alion Code not only requires compliance with laws and regulations, but
embodies a commitment to positive behavior that builds honesty, promotes
fairness, and demonstrates integrity. This leads to Alion’s success by producing
customer satisfaction, loyalty, trust, and respect. We honor our commitments,
communicate openly, and hold ourselves accountable. Operating within the
framework of the Code, Alion creates and sustains value for its stakeholders.

To measure compliance with the Code, the Board of Directors and the Committee
require all employees, officers, directors and consultants to complete the
attached Certification upon joining the Company and then again each year. In
addition, any violation or apparent violation of the Code should be reported
immediately without waiting for the next Certification form.

If you have reason to believe there is any inappropriate conduct of any kind at
Alion, please report it to the independent, third party Ethics Hotline at
877-439-9227 or any of the other ethics points of contact set forth in this Code
under Reporting Mechanisms on page 4.

I want to thank you for your commitment to ethics. Your cooperation is essential
to our success.

Sincerely,

 

LOGO [g439615g21t56.jpg]

Bahman Atefi

Chairman and CEO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Contents

 

Changes in the 2012 Code

     1   

Vision, Mission and Values

     1   

Quick Reference – The Code in a Nutshell

     2   

Statement of Purpose

     3   

Policies and Procedures

     3   

Violations and Reporting Misconduct

     3   

Reporting Mechanisms

     4   

Responsibilities

     4   

Compliance with Laws and Regulations

     5   

Marketing and Procurement Integrity

     5   

Government Proprietary and Source Selection Information

     6   

Recruitment and Employment of Current and Former U.S. Government Employees

     6   

Gratuities, Bribes and Kickbacks

     6   

Doing Business Overseas

     7   

Organizational Conflicts of Interest

     8   

False Claims

     9   

Labor Charging

     9   

Government and Company Investigations

     9   

Protecting Shareholder Value and Compliance with Securities Laws

     10   

Protecting Confidential and/or Proprietary Information and Intellectual Property

     11   

Security of U.S. Government Classified and Other Sensitive Information

     11   

Records Retention and Destruction

     12   

Conflicts of Interest

     12   

Political Activities

     12   

Discrimination and Harassment, Including Sexual Harassment

     12   

Technology in the Workplace

     13   

Key Dos and Don’ts

     14   

Closing Thoughts

     14   

Supplement to Alion Code of Ethics, Conduct, and Responsibility: Code of Ethics
for Finance Employees

     15   

Certification

     17   



--------------------------------------------------------------------------------

CHANGES IN THE 2012 CODE

The following are the principal changes in the 2012 Code:

Quick Reference Section

The Gratuities, Bribes and Kickbacks quick reference was re-written.

Government Proprietary and Source Selection Information

A paragraph was added to the end of this section.

Gratuities, Bribes and Kickbacks

This section has been re-written.

Doing Business Overseas

A paragraph on foreign travel was added to the end of this section.

VISION, MISSION AND VALUES

Vision

Our vision is to be a premier, total technology solutions provider for the
global marketplace.

Mission

Alion fosters a dynamic employee-ownership culture that encourages the
innovative application of science, engineering and operational experience to
support the successful resolution of nationally and globally significant
problems.

Values

The Alion core values by which we navigate are:

 

  • Integrity of work, people and results

 

  • Fairness to our employees, suppliers, consultants and customers

 

  • Honesty

 

  • Commitment to the personal success and professional growth of our people,
the success of our projects and the long-term success of Alion

 

  • Respect for our co-workers, customers, partners and competitors

 

  • Highest quality of effort and work product

Our employee-ownership culture is the cornerstone of Alion. Employees who act
like owners contribute significantly to our success. Ownership builds employee
satisfaction, commitment and retention and these attributes are directly linked
to customer satisfaction.

 

 

Alion Code of Ethics, Conduct and Responsibility 1



--------------------------------------------------------------------------------

QUICK REFERENCE – THE CODE IN A NUTSHELL

Violations and Reporting Misconduct: Employees are obligated to report
immediately any violation or apparent violation of the Code, or of Alion
policies or procedures, or violations of law or regulation. Call the Ethics
Hotline at 877-439-9227.

Compliance with Laws and Regulations: No employee may take any action on behalf
of Alion that the employee knows, or reasonably should know, would violate any
law or regulation.

Marketing and Procurement Integrity: Employees must always deal honestly and
fairly with all government customers, as well as with other contractors, teaming
partners, subcontractors, suppliers, and consultants supporting Alion’s
government business.

Government Proprietary and Source Selection Information: Employees must not
obtain, or try to obtain, directly or indirectly, from any government employee
or other third parties, any information believed to contain proprietary or
source selection information not belonging to the Company, except where
permitted by law or express agreement.

Recruitment and Employment of Current and Former U.S. Government Employees:
Federal laws and regulations restrict post-government employment activities of
former government officers and employees.

Gratuities, Bribes and Kickbacks: Employees must not offer, solicit, accept, or
provide, or attempt to offer, solicit, accept or provide any improper payment or
inducement that may be described as a gratuity, bribe, or kickback from or to
any actual or potential Alion customer, supplier or government employee or
official.

Doing Business Overseas: Alion policy and the U.S. Foreign Corrupt Practices Act
prohibit the giving of money or anything of value to a foreign official for the
purpose of influencing a foreign official, even if local practice or custom
permits it.

Organizational Conflicts of Interest (“OCI”): Employees are required to disclose
all actual or potential OCIs.

False Claims: Employees must not submit or concur in the submission of any
claims, bids, proposals, or any other documents of any kind that are false,
fictitious, or fraudulent.

 

Labor Charging: Timely and accurate completion of timesheets is essential;
employees must record all hours worked.

Government and Company Investigations: Any government inquiry arising through a
written subpoena or a written request for information must be provided to the
Law Department before any action is taken or promised.

Protecting Shareholder Value and Compliance with Applicable Securities Laws: The
trading of Alion securities or securities of other publicly-traded companies
based on material, non-public information relating to any company is unethical
and illegal.

Protecting Confidential and/or Proprietary Information and Intellectual
Property: Employees are responsible for ensuring the proper protection of Alion
confidential and/or proprietary information and capital assets including
intellectual property.

Security of U.S. Government Classified and Other Sensitive Information:
Employees must not seek access to, accept, or retain any classified materials
for which they do not have a need to know, or which they are not otherwise
entitled to possess.

Records Retention and Destruction: Employees must ensure that business records
are available to meet the business needs of the Company, including all
applicable legal, tax, and other regulatory requirements.

Conflict of Interest: Employees and their immediate families should avoid any
situation that may create or appear to create a conflict between personal
interests and the interests of the Company.

Discrimination and Harassment, including Sexual Harassment: Alion will not
tolerate inappropriate behavior to include verbal or physical conduct that
creates an intimidating, offensive, or hostile environment. No form of
harassment will be tolerated including harassment for race, national origin,
religion, disability, pregnancy, age, military status, sex, or sexual
orientation.

Technology in the Workplace: Whether in electronic or other form, all obscene,
pornographic, inappropriate, offensive, harassing or discriminatory material is
strictly prohibited in the workplace, and at work-related activities, as well as
on technology or systems used for Alion business.

 

 

2 Alion Code of Ethics, Conduct and Responsibility



--------------------------------------------------------------------------------

STATEMENT OF PURPOSE

The purpose of this Code is to state the principles of business ethics and
conduct that Alion requires all employees, officers, directors and consultants
to follow in dealings on behalf of Alion with the government, the general
public, customers, suppliers, competitors, and fellow employees, and to outline
the requirements of the Alion Ethics Compliance Program (the “Program”). All
officers and managers are responsible for making this Code known and regularly
stressing its importance to employees over whom they have supervision.

POLICIES AND PROCEDURES

The policies and procedures referenced in the Code can be found on the Alion
Intraweb at:

 

  •  

http://intraweb.alionscience.com (internal)

 

  •  

https://iweb.alionscience.com (external)

VIOLATIONS AND REPORTING MISCONDUCT

(See Policy Nos. LE2.01, LE2.02, LE2.03 and LE2.05)

Violations of this Code, or of Alion policies or procedures, or violations of
law or regulation by any employee may result in disciplinary action up to and
including termination. Alion may apply such disciplinary measures to any
employee who directs or approves of prohibited activities, or who has knowledge
of them and does not act promptly to correct or report them. Employees who fail
to take reasonable steps to prevent or detect improper conduct are also subject
to disciplinary action. Additional criminal or civil penalties may apply for
violations of laws or regulations (federal, state, and local) governing
activities outlined in this Code.

Employees are obligated to report immediately any violation or apparent
violation of the Code, or of Alion policies or procedures, or violations of law
or regulation, in accordance with Alion policy LE2.01 – Ethics Compliance
Program, LE2.02 – Ethics Hotline, LE2.03 – Internal Investigations and LE2.05 –
Disclosing Violations of Law and Contract Overpayments. Alion fosters open and
free communication within the Company to ensure that all reported violations are
promptly investigated in accordance with applicable Alion policies and
procedures. Employees must not conduct their own preliminary investigations.
Alion will investigate all incidents reported to the Company to the fullest
extent possible and will take appropriate action to address the situation.
Employees have a duty to cooperate fully with such investigations and to provide
all information that they possess regarding such violations. Failure to
cooperate fully in a forthright manner with any such investigation is grounds
for disciplinary action up to and including termination.

In doing business with the U.S. Government, Alion must also comply with the
mandatory disclosure rule under the Federal Acquisition Regulations (“FAR”).
Under the FAR, U.S. Government contractors and subcontractors are required to
disclose to the federal government credible evidence of certain violations of
U.S. criminal law, the civil False Claims Act, and significant overpayments
involving the award, performance, or closeout of a U.S. Government contract or
subcontract. Alion requires the prompt good faith reporting of any violation or
apparent violation of this Code, or of Alion policies or procedures, or
violations of law or regulation. Anyone to whom such a disclosure is made (i.e.,
Human Resources Manager, Supervisor) must immediately forward the report to the
Corporate Compliance Officer.

Alion does not discharge, demote, suspend, threaten, harass, retaliate, or
discriminate against any person based upon the lawful action of any such
employee with respect to good faith reporting of a violation or potential
violation. In addition, any acts of retaliation against employees who follow the
requirements of the Program, will not be tolerated and, in accordance with
Company policies and procedures, will result in disciplinary action up to and
including termination.

 

 

Alion Code of Ethics, Conduct and Responsibility 3



--------------------------------------------------------------------------------

REPORTING MECHANISMS

(See Policy Nos. LE2.02 and LE2.03)

Ethics Hotline: Employees can call the Ethics Hotline or Report Online to
express a concern or report possible violations of the Code, or of Alion
policies or procedures, or violations of law or regulation. When reporting a
concern, employees may be asked to provide the time, location, names of the
people involved, and other details so that a proper investigation can be
conducted. Every call to the Ethics Hotline or online submission is handled
promptly, discreetly, and professionally, and may remain anonymous if so
desired. The Company will investigate reports of illegal or unethical conduct
received through these reporting mechanisms, and take appropriate action to
resolve each reported matter.

Alion

Ethics Hotline

877-439-9227

24 hours a day, 7 days a

week

From outside the U.S., call collect 770-776-5697

Report Online: www.tnwinc.com/alion

Ethics Contacts: Employees may also directly contact their supervisor, the Group
Compliance Officer, the Corporate Compliance Officer, the Group Human Resources
Manager, the Law Department or Internal Audit.

These reporting mechanisms can be found on the Alion Intraweb at:

 

  •  

http://intraweb.alionscience.com/ethics (internal)

 

  •  

https://iweb.alionscience.com/ethics (external)

RESPONSIBILITIES

General Responsibilities for all Associated with Alion

Alion directors, officers, employees, agents, consultants, subcontractors, and
suppliers are expected to:

 

  •  

Conduct business in accordance with the highest ethical standards;

  •  

Comply with the letter and spirit of the laws of the U.S. and other
jurisdictions in which Alion does business;

 

  •  

Use Alion and customer resources appropriately;

 

  •  

Never participate in, condone, or ignore illegal or unethical acts; and

 

  •  

Raise ethical concerns immediately and escalate them as necessary to all
appropriate resources within the company.

Governing Authority Responsibilities

The Corporate Governance and Compliance Committee of the Board of Directors is
responsible for providing overall guidance with respect to the Program. In
addition, the Audit and Finance Committee of the Board of Directors has
established procedures for the receipt, retention, and treatment of complaints
regarding accounting, internal accounting controls, auditing, or other financial
matters. These procedures allow for the confidential and anonymous submission of
concerns regarding questionable accounting or auditing matters.

Corporate Compliance Officer and Group Compliance Officer Responsibilities

The Corporate Compliance Officer (“CCO”), appointed by the Chairman and Chief
Executive Officer, shall serve as the chief compliance officer for the Company,
reporting to the CEO and the Committee, by monitoring and reporting results of
Program efforts of the Company and by providing guidance for the Board and the
senior management team on matters relating to compliance. The CCO implements all
necessary actions to ensure achievement of the objectives of an effective
compliance program.

Each Group within Alion has a Group Compliance Officer (“GCO”) responsible for
maintaining a high level of awareness and visibility of the Program to employees
at the Group level. In addition, an existing GCO is assigned at the Sector level
to act as a point of contact for Sector level employees.

Manager and Supervisor Responsibilities

Each manager and supervisor has the responsibility to employees, consultants,
agents, and other representatives of the Company under his or her direction or
control to:

 

  •  

Lead by example

 

  •  

Affirm the need to follow the Code, laws, regulations, and policies that govern
our business

 

 

4 Alion Code of Ethics, Conduct and Responsibility



--------------------------------------------------------------------------------

  •  

Encourage an environment where employees ask questions and get advice before
they act

 

  •  

Consult with their ethics contacts

 

  •  

Implement control measures to detect compliance risks

 

  •  

Take prompt action to correct problems

Employee Responsibilities

Alion is committed to conducting its business in accordance with all applicable
federal, state and local laws and regulations, and in accordance with the Code.
Alion employees are expected to comply and to assist the company in complying
with each of these obligations. All employees have the responsibility to
familiarize themselves with the Code, its implementing policies and procedures,
and the Program.

Any employee who suspects or has knowledge of violations of the Code, or of
Alion policies or procedures, or violations of law or regulation should
immediately report any concerns using one of the reporting mechanisms set above.

Employees are required to participate in mandatory ethics training on an annual
basis. In addition, non-mandatory ethics training is provided on an intermittent
basis.

Responsibilities of Consultants, Subcontractors and Suppliers

Alion policy requires consultants, subcontractors, and suppliers to comply fully
with Alion’s Code or to have an equivalent Code and to inform appropriate Alion
company officials immediately of any illegal or unethical conduct in dealings
with Alion directors, officers, and employees.

Internal Audit Responsibilities

Internal Audit will provide audits, reviews and assessments of the Program and
Alion’s internal controls. Internal Audit will also provide assistance to the
CCO in the form of special reviews or assist, as appropriate, in internal
investigations.

COMPLIANCE WITH LAWS AND REGULATIONS

Alion conducts its business activities in compliance with all applicable U.S.
(federal, state, and local) laws, regulations, and judicial decrees, as well as
those of other countries where Alion conducts business. No employee may take any
action on behalf of Alion that the employee knows, or reasonably should know,
would violate any law or regulation.

In addition to literal compliance with legal requirements, each employee must
adhere to the overriding moral and ethical standards of fair dealing in the
conduct of business. Alion’s interests are not served by unethical practices and
activities even in the absence of a technical violation of law. When no legal
requirement applies directly to a questionable situation, employees must conduct
Alion business in a manner protective of Alion’s tradition of integrity and
ethical conduct.

MARKETING AND PROCUREMENT INTEGRITY

(See Policy No. LE1.06)

Employees must always deal honestly and fairly with all government customers, as
well as with other contractors, teaming partners, subcontractors, suppliers, and
consultants supporting Alion’s government business. When preparing government
proposals and negotiating contracts, employees must always be accurate, current,
and complete in all of their representations on behalf of Alion. In conducting
business with government agencies, the Company is required to abide by certain
special contract and procurement regulations and rules designed to protect the
public interest and integrity of the government procurement processes.

In addition, the submission to a government customer of a proposal, price
quotation, claim, or other information that is knowingly false, incomplete, or
misleading can result in civil or criminal liability for both the Company and
individual employees involved in the submission. The penalties for such
practices include suspension of a contract, debarment, imprisonment, and/or
fines. The Company is obligated to and must disclose, when required to do so,
current, accurate, and complete cost and pricing data. Generally, cost and
pricing data includes historical price and cost information plus information
related to supplier quotations, cost trends, management decisions, or other
factors that may potentially affect costs.

Government contracts frequently impose high level quality requirements for
critical and complex items. Management is responsible for identifying such
requirements and communicating them to all employees assigned to the contract.
Where a contract specifies use of particular components, equipment, materials,
or processes, such specifications will be followed. Substitution of other
components or changes in the scope of work in a contract is permitted only upon
receipt of a written contract modification signed by the authorized government
official, or as otherwise permitted by the contract. In such cases, employees
should consult with the appropriate Group Contracts Manager or the Corporate
Director of Contracts for guidance.

 

 

Alion Code of Ethics, Conduct and Responsibility 5



--------------------------------------------------------------------------------

GOVERNMENT PROPRIETARY AND SOURCE SELECTION INFORMATION

(See Policy No. LE1.06)

Employees must not obtain, or ask to obtain, directly or indirectly, from any
government employee or other third parties, any information believed to contain
proprietary or source selection information not belonging to the Company, except
where permitted by law or express agreement. Examples include information
contained in a competitor’s bid or proposal, cost or pricing data, or other
information submitted to the government or contemplated for submission to the
government and designated as proprietary in accordance with the law or
regulation.

Should an Alion employee receive any such proprietary or source selection
information, the individual should immediately report it through any of the
Reporting Mechanisms on page 4.

RECRUITMENT AND EMPLOYMENT OF CURRENT AND FORMER U.S. GOVERNMENT EMPLOYEES

(See Policy No. LE2.08)

Federal laws and regulations govern the employment of current or former U.S.
Government employees (military or civilian), either directly or as consultants
(known as the “Revolving Door”). These requirements also regulate the
circumstances under which Alion may engage in pre-employment discussions. If a
current government employee seeks employment with Alion, that employee must
notify his or her supervisor and ethics official immediately to initiate a
review of the situation in accordance with federal procurement integrity laws
and regulations. In addition, the Revolving Door issue is a compliance
requirement for the Company’s contractual representations and certifications.

All prospective employees and consultants who are current or former U.S.
Government officers or employees must complete the Alion Employment
Questionnaire and Certification Form. This Employment Questionnaire and
Certification Form is designed to assist Alion in determining which
restrictions, if any, apply to the prospective employee/consultant and in
assessing the impact upon employment discussions, hiring restrictions, and
future work assignments at Alion.

 

Before initiating any action to discuss the employment of current or former U.S.
Government employees, Alion employees must consult with the Director of Human
Resources. In the event that a former U.S. Government employee becomes a
consultant or employee of Alion, Alion will observe all applicable
post-employment requirements.

GRATUITIES, BRIBES AND KICKBACKS

(See Policy No. LE2.06)

Except as provided below, employees shall not offer or give any gift, gratuity,
bribe or kickback to any Alion customer, supplier or government employee or
official nor shall employees accept or solicit any gift, gratuity, bribe or
kickback from any such person that would violate law, regulation, or the
policies of the Company or the recipient’s Company, or cause embarrassment to or
negatively reflect on the Company’s reputation. This applies to both Alion
employees and any member of an Alion employee’s household or immediate family
(any relative of the employee or the employee’s spouse).

U.S. Government Customers, Employees and Officials: Alion employees may not
offer or give prohibited business courtesies such as entertainment, meals,
gifts, gratuities, and other things of value to any actual or potential U.S.
Government customers, employees and officials or their families. The following
exceptions apply:

 

  •  

Modest items of food and refreshments such as soft drinks, coffee and donuts on
an occasional basis in connection with necessary and legitimate business
activities.

 

  •  

Unsolicited gifts (including meals, transportation, lodging, or entertainment)
having an aggregate value of $20 or less per government employee, per occasion,
provided such items do not in aggregate exceed $50 per person in a calendar
year, may be provided. This is commonly referred to as the “20/50 Rule.”

 

  •  

Marketing or promotional items such as a coffee mug, pen, or T-shirt listed in
the Alion Promotional Catalog, intended solely for the purpose of presentation
and displaying the company logo, are permissible so long as the item conforms to
the 20/50 Rule.

There are a few additional exceptions to the general prohibition against gifts.
However, no expenditure for such gifts is reimbursable to the employee AND the
employee MUST contact the Law Department prior to procuring or providing any
such gifts. Such items may include:

 

 

6 Alion Code of Ethics, Conduct and Responsibility



--------------------------------------------------------------------------------

  •  

Awards and honorary degrees

 

  •  

Gifts based on outside business or employment relationships (e.g., flowers for
illness or death)

 

  •  

Social invitations from persons other than prohibited sources

 

  •  

Gifts authorized by supplemental agency regulations

 

  •  

Gifts accepted under specific statutory authority

 

  •  

Gifts motivated by longstanding personal or family (non-business) relationships

 

  •  

Discounts and similar benefits

Foreign Customers: Meals, entertainment and reasonable gifts may generally be
provided to foreign customers who are NOT foreign officials or officials of
state owned companies provided they are permissible under local law and in
accordance with the above 20/50 Rule.

Any and all requests for payment or provision of business courtesies (meals,
gifts, lodging, transportation, etc.) to a foreign official (including officials
of state-owned companies), foreign political party or party official, or
candidate for foreign political office must be submitted in advance to the Law
Department.

Domestic Non-Government Customers: Alion does not prevent employees from
socially entertaining non-U.S. Government business acquaintances. Meals,
refreshments, entertainment and reasonable gifts (having a market value of $100
or less) may generally be provided to non-U.S. Government (domestic) customers,
provided they are in support of business activities and permissible under the
rules of the recipient’s company policy and approved by the Law Department.

Business Courtesies to Alion Employees—Meals, Refreshments and Entertainment:
Although an employee may not use his or her position at Alion to solicit a
personal benefit of any kind or amount, it is permissible to accept unsolicited
meals, refreshments, entertainment, and other business courtesies such as local
transportation, on an occasional basis, provided all of the conditions set forth
in Policy No. LE2.06 are met.

Gifts to Alion Employees: Alion employees are not permitted to accept
compensation, honoraria, funds in any form or amount, or any other form of gift
or gratuity from any entity, representatives of any entity, or any person that
does or seeks to do business with Alion, unless approved by the Law Department.
Gifts from U.S. Government customers, suppliers or vendors must not be accepted,
except for advertising, promotional or other items of nominal value (generally
$25 or less). Reasonable gifts (having a market value of $100 or less) from
non-U.S. Government (domestic) customers, suppliers or vendors may be accepted
provided they are in support of business activities and permissible under the
rules of the donor’s company policy and approved by the Law Department.

Be Mindful of Appearances: Alion employees must avoid any situation (such as the
offering or acceptance of meals, gifts, gratuities, or entertainment) that may
create or appear to create a conflict between the employee’s personal interests
and the interests of Alion.

DOING BUSINESS OVERSEAS

(See Policy Nos. LE3.01 and LE3.02)

Employees must be mindful of both the U.S. laws and the laws and customs of the
host country in which Alion does business. Although a survey of host country
laws is beyond the scope of this Code, the following U.S. laws applicable to
business activities overseas are noted:

 

  •  

Foreign Corrupt Practices Act (“FCPA”)

 

  •  

Anti-boycott Laws

 

  •  

Embargo Regulations

 

  •  

Export/Import Laws and Regulations

The Foreign Corrupt Practices Act (“FCPA”) has two principal components that:

 

  •  

Prohibit the making of bribes, kickbacks, or other forms of corrupt, illegal, or
improper payments to government officials for the purpose of obtaining or
retaining business; and

 

  •  

Require that the financial books, records, and accounts of the Company are
accurate, current, and complete in all respects, and that the Company has a
system of internal accounting controls to ensure accurate books, records, and
accounts.

The Anti-boycott Laws prohibit U.S. persons and companies from taking actions or
entering into agreements that further economic boycotts or restrictive trade
practices not supported by the U.S. Government. This primarily involves
prohibiting actions that have the effect of furthering the Arab Boycott of
Israel.

 

 

Alion Code of Ethics, Conduct and Responsibility 7



--------------------------------------------------------------------------------

The Office of Foreign Assets Control (“OFAC”), through the Foreign Assets
Control Regulations, prohibits exports to certain countries, individuals, or
entities that are the object of sanctions by the U.S. These Embargo Regulations
apply to all technologies and all transactions, not just exports. Something as
simple as electronic mail exchanges or sending marketing materials to certain
countries can violate the OFAC regulations. All transactions conducted by Alion
and its employees must be carefully analyzed to ensure that an embargoed
country, or a national from an embargoed country, is not involved.

The Export/Import Laws and Regulations were enacted to:

 

  •  

Encourage and allow international commerce while maintaining the well-being and
national security interests of the U.S. The Export Administration Regulations,
the International Traffic in Arms Regulations and the Federal Firearm
Regulations establish licensing, recordkeeping, screening, and reporting
frameworks designed to ensure that these Regulations are properly implemented
and enforced.

 

  •  

Prohibit the export and re-export of certain U.S. origin products, services, and
technologies and control the export and re-export of certain products, services,
or technologies; and

 

  •  

Require the use of an export license, license exception, or license exemption to
export, controlled products, services, or technology specifically identified by
the U.S. Government.

Alion is required to document the export (including the temporary export) of any
Company-Owned or Government Furnished equipment under an export license or
license exception. When conducting foreign travel, whether for Alion business or
personal reasons, it is essential to recognize and understand U.S. government
controls regarding export restrictions. The export control regulations impact
what you may take with you (or “export”) and, for some destinations, prohibit
travel entirely.

Violations of these laws and regulations can result in severe fines to Alion and
its employees, and can result in imprisonment.

 

ORGANIZATIONAL CONFLICTS OF INTEREST

(See Policy No CN3.10)

Alion policy prohibits any contract from being negotiated or executed if the
interests of a particular customer are of such a nature as to compromise or
threaten Alion’s ability to maintain unbiased objectivity in serving its other
customers, resulting in a potential Organizational Conflict of Interest (“OCI”).

Examples of potential OCIs include:

 

  •  

Competing for a management/services contract that might require the contracting
company to evaluate its own or its competitors’ products for use by the
government;

 

  •  

Competing to supply products/services for which Alion has designed the
specifications;

 

  •  

Access to other companies’ proprietary information that has not been authorized
for use in landing/performing the contract; and

 

  •  

Access to other companies’ proprietary information obtained by leveraging the
contract in question, which might provide an unfair competitive advantage.

Where an actual or potential OCI may occur by entering into a contractual
agreement or by accepting a task under an awarded contract, such contractual
instruments may be entered into only after all of the following conditions have
been satisfied:

 

  •  

Full and complete disclosure of the actual or potential OCI has been made to the
appropriate government official(s) with a proposed means of avoiding, mitigating
or neutralizing all perceived conflict(s); and

 

  •  

Consent to the execution of the contractual arrangement has been obtained from
the appropriate government official(s), along with any necessary government
approvals of an appropriate OCI avoidance and mitigation plan where required.

 

 

8 Alion Code of Ethics, Conduct and Responsibility



--------------------------------------------------------------------------------

FALSE CLAIMS

(See Policy No. LE1.06)

Employees must not submit or concur in the submission of any claims, bids,
proposals, or any other documents of any kind that are false, fictitious, or
fraudulent. With regard to government contracts, such acts are criminal
violations which could result in prosecution of both the Company and the
employee.

Employees charging costs to a contract must ensure that all costs are accurately
recorded and charged to the proper account. The mischarging of labor costs, the
improper allocation or transfer of costs, or the falsification of other cost
records is not tolerated.

Employees must be aware of certification clauses, including OCI clauses, in
government contracts and in all solicitations for which a bid is prepared.
Employees must be mindful that reckless disregard for the truth or falsity of
information presented to the government triggers the knowledge requirement for
False Claims Act liability.

LABOR CHARGING

(See Policy No. TA12.08)

Timely and accurate completion of timesheets as described in Alion’s policies
and procedures is essential. Alion must ensure that no cost is allocated to a
government contract, either directly or indirectly, where unallowable, contrary
to the contract or related regulations, or otherwise improper. Timesheets must
report the number of hours worked and the proper distribution of the time
against appropriate cost objectives represented by project and overhead
ventures. Employees can ensure accuracy in time reporting by charging a cost
objective only for the work performed on that objective. Each employee must
complete an original timesheet (using either the paper or electronic time
reports) on a daily basis.

Employees must record all hours worked, including mandatory Alion training (even
if done after regular work hours), on a daily basis or by 10 a.m. the next
business day. Reporting hours not worked, but for which pay is received (e.g.,
leave, excused absences), must be true and accurate. Shifting of costs to a
contract other than the contract worked on is strictly prohibited. It is
essential that employees properly document and allocate any cost charged to a
customer. These costs might include, but are not limited to, travel expenses,
purchases, and use of equipment charges. Improper charging or allocation of time
or any other cost may constitute a violation of civil or criminal statutes and
regulations.

Direct-charge employees must keep time and labor-charging reports current and
must properly report all time spent on each project/assignment. Assignments
shall not be initiated until all proper documentation, including a charge
number, has been issued and communicated to the employee. When this is not
possible, a governmental Authority to Proceed is required.

GOVERNMENT AND COMPANY INVESTIGATIONS

(See Policy Nos. LE1.08, LE1.09, LE2.03 and LE2.05)

As a U.S. Government contractor, Alion is subject to an array of laws and
regulations governing its business activities. In some circumstances, a
government agency may initiate an investigation or review of the Company’s
activities or the activities of an employee. During such investigations, the
Company will comply with all applicable laws, regulations and contractual
requirements, and will cooperate fully with appropriate investigating agency
officials. In addition, the Company has certain procedures in the event a
government official contacts an employee, requests information from an employee
or the Company, and/or seeks to interview any employee in connection with an
investigation that may involve possible violations of law. If this occurs,
always contact the Law Department immediately.

The Company will often conduct its own internal investigation in cooperation
with any government review. The Company also maintains a policy on disclosure to
appropriate government agencies with regard to any suspected violations of law
and contract overpayments involving the Company or any of its employees.

Alion also maintains policies and procedures for the Audit and Finance Committee
and the Corporate Governance and Compliance Committee of the Board of Directors
to administer and investigate complaints of a financial or other material nature
including, but not limited to, accounting, financial reporting, and internal
controls.

 

 

Alion Code of Ethics, Conduct and Responsibility 9



--------------------------------------------------------------------------------

PROTECTING SHAREHOLDER VALUE AND COMPLIANCE WITH SECURITIES LAWS

(See Policy Nos. TA1.01, TA3.02, TA11.01, and LE1.05)

The Alion Employee Stock Option Plan (“ESOP”) Trust owns 100 percent of Alion’s
stock. Although Alion’s stock is not publicly traded, Alion is required to make
public filings with the U.S. Securities and Exchange Commission (“SEC”) of
certain financial and other business information.

Proper Accounting: In order to assure corporate integrity and to preserve and
enhance shareholder value, the Company will aggressively pursue growth and
earnings objectives, while keeping ethical and legal standards at the forefront
of all activities. This includes absolute reliability and accuracy of books and
records, and honesty in disclosures. The books of account, financial statements,
and records of the Company are intended to reflect accurately and fairly, in
reasonable detail, the Company’s operations and financial position and the
underlying transactions and any disposition of assets. The books, statements,
and records should be maintained in accordance with established financial and
accounting policies issued by the Company and with generally accepted accounting
principles, and in accordance with SEC requirements. All invoices submitted to
the government for payment must be reviewed carefully for accuracy. If there is
doubt as to whether a particular cost is allowable, it should not appear on the
invoice. An employee’s approval of an invoice means that the employee has
certified that the amounts claimed are proper. Submission of inflated claims
could lead to liability for the Company and the employee who approves the claim.

Recording and Reporting Information: Information that is the basis for recording
transactions or measuring the Company’s performance and results should be
recorded and reported accurately and honestly. No employee shall falsify, forge,
or record inaccurate or misleading information that is used for recording
transactions. Dishonest reporting, either inside or outside the Company, is
strictly prohibited. This includes misreporting information or organizing it in
a way that is intended to mislead or to misinform those who receive it.

Discussing Company Affairs: Information about the Company and its affiliates,
particularly financial information not yet disclosed, should not be disclosed to
persons outside the Company, unless the information has been made public or
unless disclosing the information is related to the Company’s business and is
done in accordance with applicable securities laws and regulations. Confidential
Company business should not be discussed in public places or in places where
visitors are likely to be present, such as lobbies, elevators, and cafeterias.

Insider Trading: The use of non-public information for private gain, or the
disclosure of non-public information to persons other than Alion employees or
others who have a legitimate business need for the information, is strictly
prohibited. The trading of Alion securities or securities of other
publicly-traded companies based on material, non-public information relating to
any company is unethical and illegal. Such trading includes acquiring a
beneficial interest in Alion’s stock through pre-tax deferrals, rollovers or
transfers to the ESOP. Liability can also extend to any employee who discloses
material, non-public information to another person, who in turn uses such
information in a securities transaction. Even accidental disclosure of inside
information to another party can be a serious breach of corporate
confidentiality and can also result in insider trading. For this reason, every
employee must avoid discussing sensitive information in any place where such
information may be overheard by others. All incidents of disclosure of inside
information must be promptly reported to the Law Department. Information is
considered material if it would be considered important by investors making
decisions on whether to purchase, sell, or hold the securities of the company in
question.

 

 

10 Alion Code of Ethics, Conduct and Responsibility



--------------------------------------------------------------------------------

PROTECTING CONFIDENTIAL AND/OR PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY

(See Policy No. LE1.04)

Employees are responsible for ensuring the proper protection of Alion
confidential and/or proprietary information and capital assets including
intellectual property. This responsibility is not limited to Alion facilities,
but extends to the reasonable protection of all assets (confidential and/or
proprietary information or intellectual property) used by Alion in the
performance of its mission. This responsibility also extends to all confidential
and/or proprietary information and intellectual property produced by and/or
communicated to employees as a result of employment at Alion. In accordance with
Alion’s Employee Intellectual Property Agreement, Alion retains all rights,
title, and interest to all inventions, software, and other intellectual property
that result from or are suggested by work performed by employees for Alion or
use of Alion resources.

Employees must: (a) take all responsible steps to comply with all applicable
procedures established by Alion with respect to protecting confidential and/or
proprietary information from unauthorized or inadvertent disclosure; (b) use
confidential and/or proprietary information only as necessary and proper in the
performance of his or her duties as an employee of Alion; and (c) not directly
or indirectly, without the written consent of Alion, reproduce, copy,
disseminate, publish, disclose, provide or otherwise make available to any
person, firm, corporation, agency or other entity, any confidential and/or
proprietary information. Under no circumstances shall an employee use, directly
or indirectly, any such confidential and/or proprietary information for any
purpose other than for Alion’s sole benefit. All employees must, upon
termination of employment, deliver to Alion all confidential and/or proprietary
information and any other Company documents or information in their possession.

In addition to the obligations with respect to Alion confidential and/or
proprietary information, Alion must protect and hold in confidence confidential
and/or proprietary and business-sensitive information given to it by customers,
corporations, or individuals with whom it does business. Employees must report
possession of such information to their Group Manager, and must take all
necessary measures to protect such third party information from unauthorized
disclosure.

SECURITY OF U.S. GOVERNMENT CLASSIFIED AND OTHER SENSITIVE INFORMATION

(See Policy No. LE4.01)

Employees have an obligation to comply with the government regulations and laws
that protect our nation’s defense secrets and to prevent any unauthorized access
to or dissemination of sensitive information.

Employees who have a valid security clearance and require access to specific
classified information must handle such information, in whatever form it exists,
strictly in accordance with the procedures set forth by the appropriate
governmental agency for safeguarding classified information. Such procedures
normally encompass activities such as storage, reproduction, review, shipping,
and destruction of classified information.

Employees must not seek access to, accept, or retain any classified materials
for which they have no need to know, or which they are not otherwise entitled to
possess. Employees with questions relative to the security of U.S. Government
classified information should contact the local Facility Security Officer or
Alion’s Corporate Security Officer.

In addition, information may be unclassified but sensitive in the form of
documents labeled “For Official Use Only” or “For Internal Use Only” (or words
to that effect) to identify information or material which, although
unclassified, may not be appropriate for public release, or “NOFORN” meaning
that the information is not to be conveyed in any manner to any foreign national
except through a license or other valid approval from the appropriate U.S.
Government agency or classifying authority. Employees must take appropriate
steps to protect such information from unauthorized disclosure consistent with
the agency rules and policies under which such document is issued.

 

 

Alion Code of Ethics, Conduct and Responsibility 11



--------------------------------------------------------------------------------

RECORDS RETENTION AND DESTRUCTION

(See Policy No. LE1.07)

Employees must ensure that business records are available to meet the business
needs of the Company, including the legal, tax, and other regulatory
requirements wherever Alion conducts its business. Failure to comply with the
requirement to preserve documents and other information as required by the
Records Retention policies and any distributed Hold Notice can result in serious
adverse consequences to Alion and its employees.

It is unlawful to destroy, conceal, alter, or falsify any Alion business or
other record, document, or object for the purpose of obstructing or influencing
any lawsuit or other legal, regulatory, or government proceeding or
investigation. Doing so may subject Alion and any offending persons to severe
civil and criminal penalties including substantial damage awards, fines, and
imprisonment.

CONFLICTS OF INTEREST

(See Policy No. LE2.07)

Employees and their immediate families should avoid any situation that may
create or appear to create a conflict between personal interests and the
interests of the Company. Employees and their immediate families must not engage
in any outside interest, activity, or investment which, in the opinion of Alion,
may reflect against Alion or conflict with its best interests.

The following are examples of conflicts of interest:

 

  •  

Engaging in employment or any other activity that interferes with your ability
to devote the required time and attention to your job responsibilities at Alion

 

  •  

Holding a significant financial interest in a current or prospective customer,
supplier, or competitor of Alion, or serving as an employee, consultant, or
director of that business

 

  •  

Directing Alion business to a supplier owned or managed by a relative

 

  •  

Supervising the job performance or compensation of a relative

 

  •  

Using confidential Company information or improperly using Company assets for
personal benefit or the benefit of others

If a conflict of interest or appearance of a conflict of interest develops, an
employee must report the matter to his or her supervisor and the Corporate
Compliance Officer.

It is important to remember that even if a conflict exists, it will not
necessarily result in corrective action. Conflicts can arise innocently, and
most are investigated to the extent necessary to determine that the Company’s
interests are being best served. Each conflict must be reported so that an
independent determination can be made of the situation.

POLITICAL ACTIVITIES

(See Policy No. AP1.01)

There are federal, state and local laws that govern contributions made to
political candidates. No political contributions may be made by an employee on
behalf of Alion. For purposes of this section, the term “contributions” includes
the use of Alion facilities and employee time in connection with an election for
public office. In addition, there are additional federal, state and local laws
that govern the activities of government lobbyists. All such activities on
behalf of Alion must be coordinated with the Director of Government Relations.

The Alion Science and Technology Corporation Political Action Committee (“Alion
PAC”) makes all political contributions on behalf of Alion’s business interests.
Alion PAC is funded by the voluntary contributions of eligible employees of
Alion and its affiliates. Consistent with federal regulations, only eligible
employees are asked to consider supporting the Alion PAC.

Eligible employees must also contact the Alion PAC for guidance before
contacting U.S. Congressional and Executive Branch employees and staff.

DISCRIMINATION AND HARASSMENT, INCLUDING SEXUAL HARASSMENT

(See Policy No. HR1.02)

Alion is committed to providing equal opportunity in employment to all employees
and applicants for employment. No person shall be discriminated against because
of race, religion, color, sex, sexual orientation, age, national origin,
disability, or military status.

Alion promotes a productive work environment and will not tolerate inappropriate
behavior to include verbal or physical conduct that creates an intimidating,
offensive, or hostile environment. No form of harassment will be tolerated
including harassment for race, national origin, religion, disability, pregnancy,
age, military status, sex, or sexual orientation.

 

 

12 Alion Code of Ethics, Conduct and Responsibility



--------------------------------------------------------------------------------

Employees who engage in acts that constitute discrimination and/or harassment
will be disciplined in a manner appropriate to the offense up to and including
termination.

Managers have a responsibility to keep the workplace free of any form of
discrimination and/or harassment, including sexual harassment. No supervisor or
manager may threaten or insinuate, either explicitly or implicitly, that an
employee’s refusal or willingness to submit to sexual advances will affect the
employee’s terms or conditions of employment.

All acts of discrimination and/or harassment must be reported to a supervisor or
manager, senior management, or the Director of Human Resources or senior
management if the complaint involves the supervisor or manager.

TECHNOLOGY IN THE WORKPLACE

(See Policy Nos. AD5.04, IT1.01 and IT1.04)

Alion technology, systems and accounts (including social media and online
communications) are provided for the purpose of conducting Company business.
Occasional and incidental use for personal matters may be permitted.

Alion reserves the right to access and audit all such technology, and users
should have no expectation of privacy in this regard. Alion retains ownership of
all Alion information wherever situated. No Alion information should be retained
on personal technology, and personal accounts should not be used for Alion
business.

Whether in electronic or any other form, all obscene pornographic,
inappropriate, offensive, harassing or discriminatory material is strictly
prohibited in the workplace, and at work-related activities, as well as on
technology or systems used for Alion business.

 

 

 

Alion Code of Ethics, Conduct and Responsibility 13



--------------------------------------------------------------------------------

KEY DOs AND DON’Ts

 

  •  

Avoid any situation, activity or investment which affects or appears to affect
your ability to exercise impartial judgment on the job or adversely affects the
Company’s interests, and disclose any actual, potential or perceived conflict of
interest

 

  •  

Don’t offer, give or receive anything of value under circumstances that are
unlawful or could be viewed as an attempt to improperly influence a recipient’s
decisions affecting the Company

 

  •  

Don’t give or offer anything of value, directly or indirectly, to any foreign
official or entity for the purpose of influencing any act or decision in their
official capacity in order to help Alion obtain or retain business or to direct
business to any particular person or company or to secure any improper advantage

 

  •  

Comply fully with Alion policies and all federal laws and regulations dealing
with the recruitment and employment of current or former federal government
employees, and ensure that all recruitment and hiring practices comport with
such laws and regulations

 

  •  

Don’t make false or misleading entries of any kind on Company records or
accounts at any level

 

  •  

Ensure accuracy in all communications with federal, state and local governments

 

  •  

Comply fully with Alion policies and all federal laws and regulations dealing
with labor charging, and ensure total time accounting to appropriate charge
numbers

 

  •  

Follow OCI compliance measures by understanding the OCI categories and rules

 

  •  

Don’t destroy any information (hard copy or electronically stored) that is
protected by a document hold notice

 

  •  

Don’t buy or sell securities based on non-public Company information, including
changing investment selections or balances in the Company ESOP Plan

 

  •  

Don’t make or participate in any racist, sexist or other types of discriminatory
jokes or comments

 

  •  

Don’t view, download, possess, copy, send, post or access any illegal, sexually
explicit, pornographic or obscene material of any kind

  •  

Follow safeguarding measures to ensure proper protection of all Alion
Confidential and Proprietary Information as well as capital assets including
intellectual property such as trade secrets

 

  •  

Report immediately any violation or apparent violation of the Code, or of Alion
policies or procedures, or violations of law or regulation

CLOSING THOUGHTS

The Code has been established to ensure that each employee is familiar with the
policies and procedures of Alion toward business conduct and ethics. However,
the Code does not cover every situation that may require an ethical decision. If
faced with such a situation, use common sense and answer the following
questions:

 

  •  

Is the action legal? Contact the Law Department if unsure.

 

  •  

How will it look on the front page of the newspaper?

 

  •  

Would the action embarrass you if discussed among your professional peers, your
friends or your family?

 

  •  

Would you feel proud of the decision you make?

The success of Alion’s Program depends on the support and cooperation of all
employees. If you have any questions relative to the conduct or laws summarized
in the Code, refer to the Reporting Mechanisms set forth in the Code. By keeping
these broad lines of communication open and by conducting ourselves responsibly
and ethically, we will ensure the continuance of our reputation as a preeminent
supplier of technology services and products to both the government and
industry. If anything strikes you as inappropriate or wrong, please report it
through any of the Reporting Mechanisms on page 4.

This Code may be changed at any time with or without notice. Adherence to this
Code and the Program constitutes a term of employment, but the Code shall not
otherwise alter the at-will nature of any employee’s employment or limit the
right of either Alion or any employee to terminate that employment relationship
with or without notice and with or without cause.

 

 

14 Alion Code of Ethics, Conduct and Responsibility



--------------------------------------------------------------------------------

SUPPLEMENT TO ALION CODE OF ETHICS, CONDUCT, AND RESPONSIBILITY: CODE OF ETHICS
FOR FINANCE EMPLOYEES

Effective November 2007

This Code of Ethics for Finance Employees (the “Finance Code”) applies to the
Chief Executive Officer (“CEO”), Chief Financial Officer (“CFO”), Controller or
other personnel performing similar functions (collectively “Finance Employees”).
The Finance Code is intended to supplement the Alion Code of Ethics, Conduct and
Responsibility and its implementing policies and procedures. To ensure complete
and accurate financial records and reporting, all Finance Employees will:

 

  •  

Act with honesty and integrity and avoid actual or apparent conflicts of
interest;

 

  •  

Provide constituents with information that is accurate, complete, objective,
relevant, timely and understandable;

 

  •  

Comply with rules and regulations of federal, state and local governments, and
other applicable private and public regulatory agencies;

 

  •  

Act in good faith, responsibly, with due care, competence and diligence, without
misrepresenting material facts or allowing one’s independent judgment to be
subordinated;

 

  •  

Respect the confidentiality of information acquired in the course of one’s work
except when authorized or otherwise legally obligated to disclose. Confidential
information acquired in the course of one’s work will not be used for personal
advantage;

 

  •  

Share knowledge and maintain skills important and relevant to constituents’
needs;

 

  •  

Proactively promote ethical behavior as a responsible partner among peers, in
the work environment and the community; and

 

  •  

Exercise responsible use of and control over all assets and resources employed
or entrusted.

Sarbanes-Oxley Compliance

The Sarbanes-Oxley Act of 2002 (the “Act”) imposes duties and significant
penalties for non-compliance on public companies and their executives,
directors, auditors, attorneys and securities analysts.

Because Alion is an issuer of securities that is required to file an annual
report on Form 10-K with the Securities and Exchange Commission (“SEC”), there
are numerous aspects of the Act that impact Alion. These include, for example,
rules governing the independence of Alion’s independent financial auditor,
requirements on the qualifications of members of the Board’s Audit and Finance
Committee, enhanced financial disclosures in filings with the SEC, restrictions
on conflicts of interest, and criminal accountability for fraud.

Pursuant to the Act, the SEC has issued rules requiring the CEO and CFO to
certify that:

 

  1. The annual report does not contain untrue statements or material omissions;

 

  2. The financial statements fairly present, in all material respects, the
financial condition and results of operations;

 

  3. Such officers are responsible for internal controls designed to ensure that
they receive material information regarding the issuer and consolidated
subsidiaries;

 

  4. The internal controls have been reviewed for their effectiveness within 90
days prior to the report; and

 

  5. Any significant changes to the internal controls have been reported.

Consistent with the best practices implemented by public companies, Alion’s CEO
and CFO require certain executives who report directly to them to make an
internal certification that these executives have provided the CEO or CFO will
all necessary information. Such internal certifications, called
“sub-certifications,” are not filed with the SEC, but nevertheless provide the
company with assurance that it has obtained all facts necessary to file a proper
report to the SEC. In most cases, the CEO’s and CFO’s direct reports will
similarly require their reports to make a second-tier sub-certification.

Any questions regarding this Finance Code should be directed to the Alion Law
Department or through other channels as set forth in the Code of Ethics, Conduct
and Responsibility.

 

 

Alion Code of Ethics, Conduct and Responsibility 15



--------------------------------------------------------------------------------

NOTES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16 Alion Code of Ethics, Conduct and Responsibility



--------------------------------------------------------------------------------

CERTIFICATION

 

1. Have you completed the 2012 Annual Mandatory Ethics Training
(Training)?    Yes  ¨    No  ¨

 

2. Have you received and read Alion’s 2012 Code of Ethics, Conduct and
Responsibility (Code)?    Yes  ¨    No  ¨

 

3. Do you understand the Code and the Training?    Yes  ¨    No  ¨    Unsure  ¨

If “No” or “Unsure,” please specify what you don’t
understand:                                       
                                               

 

 

 

 

4. Are you aware of anything relating to yourself that involves a violation or
apparent violation of the Code, or of Alion policies or procedures, or
violations of law or regulation?    Yes  ¨    No  ¨    Unsure  ¨

If “Yes” or “Unsure,” please explain:                                       
                                         
                                                

 

 

 

 

5. Are you aware of any situation involving Alion or any of its directors,
employees, consultants, agents or representatives that involves a violation or
apparent violation of the Code, or of Alion policies or procedures, or
violations of law or regulation?    Yes  ¨    No  ¨    Unsure  ¨

If “Yes” or “Unsure,” please explain:                                       
                                         
                                                

 

 

 

 

6. Are you aware of any conflict of interest relating to yourself or involving
Alion or any of its directors, employees, consultants, agents or
representatives?    Yes  ¨    No  ¨    Unsure  ¨

If “Yes” or “Unsure,” please explain:                                       
                                         
                                                

 

 

 

 

7. Are you aware that the Code requires you to report promptly any violation of
the Code as soon as you become aware of it, without waiting for the next
Certification form?    Yes  ¨    No  ¨

 

Signature:                                                                      
                                            Name
(printed):                                                                      
                                            
Group/Sector:                           
                                                                              
Date:                                                                       
                                                    

When complete and signed, forward this document to your local human Resources
Manager.

 

Alion Code of Ethics, Conduct and Responsibility 17